            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MUKESHKUMAR B. PATEL,
    Plaintiff,                               NO. 3:17-cv-02243

           v.                                (JUDGE CAPUTO)
VITHALBHAI D. DHADUK, a/k/a
VITHAL D. DHADUK,
    Defendant.
                                  ORDER
   NOW, this 2nd day of December, 2019, IT IS HEREBY ORDERED that:


   (1) The Motion for Summary Judgment (Doc. 39) filed by Plaintiff,
   Mukeshkumar B. Patel is GRANTED.


   (2) Judgment is entered in favor of Plaintiff, Mukeshkumar B. Patel and against
   Defendant, Vithalbhai D. Dhaduk, on Count I of the Amended Complaint (Doc.
   7).


   (3) Judgment is entered in favor of Patel and against Dhaduk in the amount of
   $9.45 million.


   (4) The Clerk of Court is directed to mark the case as CLOSED.


                                            /s/ A. Richard Caputo
                                            A. Richard Caputo
                                            United States District Judge
